447 F.2d 1401
Frank J. BEYERS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2560.
United States Court of Appeals, Fifth Circuit.
Aug. 24, 1971.

Frank J. Beyers, pro se.
Anthony J. P. Farris, U.S. Atty., Houston, Tex., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The application for leave to appeal in forma pauperis is granted.  The final order of the District Court, denying petitioner's 2255 application, is affirmed.  Smedberg v. United States, 5 Cir. 1971, 448 F.2d 401.


2
Affirmed.